

Exhibit 10.4




logoa29.jpg [logoa29.jpg]
January 15, 2020
Re: Letter of Resignation


Dear Michael and Howard:
Please accept my formal letter of resignation as Chief Financial Officer of
Rexford Industrial Realty, Inc. and its affiliated companies (collectively, the
“Company”). This decision was made solely by me, without request or suggestion
by the Company, and without “Good Reason” as defined in my Employment Agreement
dated November 25, 2014 (as amended to date, my “Employment Agreement”).
Capitalized terms used but not defined shall have the meanings provided in the
Employment Agreement. Notwithstanding anything to the contrary contained in my
Employment Agreement, in the event of conflict between the terms of this Letter
of Resignation and the Employment Agreement, the terms of this Letter of
Resignation shall control.
My resignation is not the result of any disagreement or conflict with the
Company. I intend to serve as the Company’s Chief Financial Officer during the
Transition Period described below, ideally during which time a replacement is
found so I may assist in the transition of the Chief Financial Officer role to a
replacement Chief Financial Officer. I am also available and desire to serve in
other capacities and to potentially assume a new position within the Company as
may be mutually agreed upon by us after the hire of a replacement Chief
Financial Officer.
For a period commencing on the date of this Letter of Resignation (the “Notice
Date”) and ending upon the earliest to occur of (i) the 90th day following the
start date of a new Chief Financial Officer, and (ii) the first anniversary of
the Notice Date (in any case, the “Transition Period”), I am available to the
Company under the following terms (collectively, the “Transition Period Terms”):
1.
I shall continue to serve during the Transition Period in my capacity as Chief
Financial Officer until a replacement Chief Financial Officer begins employment
with the Company, at which point the Company may change my title, duties and/or
responsibilities to that of a transitional/non-officer role or to another role
as mutually agreed by the Company and myself;

2.
Following the Transition Period if there is no such mutually agreed upon role,
the Company may terminate my employment for any reason or no reason at all and
shall only be responsible for the Transition Compensation (defined below), such
that this provision shall supersede the terms of my Employment Agreement;

3.
During the Transition Period, I shall use good faith, best efforts to continue
to serve in my role as Chief Financial Officer of the Company until my
replacement starts and then use good faith, best efforts through any remaining
portion of the Transition Period to assist in the transition of my
responsibilities to the new Chief Financial Officer.



                                    

--------------------------------------------------------------------------------




logoa30.jpg [logoa30.jpg]
4.
Further, provided I fulfill the Transition Period Terms and my employment has
not been terminated by the Company for Cause or by me prior to expiration of the
Transition Period, my Employment Agreement shall remain in effect, except as
modified or amended by this Letter of Resignation, until I no longer serve as
Chief Financial Officer, and I shall receive the following compensation (such
compensation being the “Transition Compensation”):

(a)
regular payments of my base salary at the existing base salary of $425,000 in
accordance with the Company’s regular payroll dates during the Transition
Period, which, in any case, shall be paid for a period of not less than 6 months
from the Notice Date irrespective of the date of hire and transition of a new
Chief Financial Officer;

(b)
all of the health, welfare and retirement benefits in effect for me and my
eligible dependents as of the Notice Date (on the same terms and conditions as
currently apply, other than changes to any such plan(s) affecting officers of
the Company generally), and following the expiration of the Transition Period to
the extent I am no longer then employed by the Company, for a period extending
for 12 months from the expiration of the Transition Period in the form of
Company paid COBRA;

(c)
subject to my timely execution and non-revocation of a Release (as provided in
the Employment Agreement, including as to payment timing around a Release), my
earned share of the prorated 2020 cash bonus in accordance with the performance
goals set forth in the 2020 NEO bonus criteria and leverage percentages
established by the Company’s Compensation Committee, which cash bonus (if
earned) shall be paid in 2021 when the other 2020 NEO bonuses are paid, prorated
for the period of January 1, 2020 through the employment start date for the
replacement Chief Financial Officer; and,

(d)
the LTIP units granted by my existing time-based LTIP unit agreements (2016,
2017, 2018 and 2019) and my existing OPP performance unit agreements (2017, 2018
and 2019) (collectively, the “LTIP Agreements”), shall continue to vest and
become nonforfeitable in accordance with the terms of the LTIP Agreements during
my continued Transition Period employment, and to the extent my employment is
terminated for any reason all LTIP units unvested at the time of such
termination shall be forfeited without further vesting or being deemed a
Qualifying Termination;

5.
For clarity, if I terminate my employment for any reason prior to the 6-month
anniversary of the Notice Date without the 90-day anniversary of the new CFO’s
start date having occurred, then I shall be entitled only to the Accrued
Obligations and shall not be entitled to the Transition Compensation described
above (or any other severance or termination payments or benefits); and,

6.
Because I have tendered my resignation without request or suggestion by the
Company and without Good Reason, I hereby acknowledge that I may not for any
reason hereafter terminate my employment as CFO or as provided through the
Transition Period for Good Reason, and I hereby permanently waive and relinquish
any rights or eligibility to terminate such employment





                                    

--------------------------------------------------------------------------------






logoa31.jpg [logoa31.jpg]
with the Company for Good Reason (and without limiting the foregoing, I further
acknowledge and agree that any changes to my title, duties, authority,
responsibilities or otherwise associated with the hiring of a new CFO shall not
constitute Good Reason)


Please acknowledge our mutual agreement with the Transition Period Terms by
signing below.


Sincerely,
/s/ Adeel Khan
Adeel Khan, Chief Financial Officer
 





Acceptance of Resignation and Agreement to the Transition Period Terms on Behalf
of the Company:
Rexford Industrial Realty, Inc.
By:
/s/ Michael S. Frankel
 
Michael S. Frankel
 
Co-Chief Executive Officer



By:
/s/ Howard Schwimmer
 
Howard Schwimmer
 
Co-Chief Executive Officer





                                    